Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The amendments filed 12/6/21 and 11/1/22 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new amended paragraphs included the features not found in the original SPEC/Drawings. In addition, the item 3814 is obviously on the docking platform NOT in the mobile electronic device. 
In addition, Applicant filed to underline all the amended portion of the submitted amended SPEC. For example the “and integrally formed with a mobile device 180” is not found in the original SPEC and this description is a new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections 
Claims 27, 28 are objected to because of the following informalities:  
In claims 27-28, “the platform is configured for wireless power transfer to one or more of the plurality of types of accessories”, and “the platform is configured for wireless data transfer to one or more of the plurality of types of accessories”: the limitations are not supported by SPEC/drawings. Further clarification is required. If applicant tried to claim to another embodiment, these claims will be withdrawn from consideration. In case Applicant filed to clarify and indicate where the drawing support the claimed language, a 112 rejection will be applied in the next office action. 
 The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, the limitations “wherein the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device”, and “the platform is integrally formed with the mobile electronic device” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. 
In respond to Examiner’s claim objections filed on 1/6/22 (claim limitations are not supported by SPEC/drawings), Applicant further cited the new amended SPEC filed on 12/6/21 and 11/1/22. However, the new amended SPEC is a new matter as discussed in the SPEC objection. Therefore, the amended claims are new matter.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112 rejection (see above 112 rejection), and/or the claim/SPEC objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 13-14, 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of and further in view of Kang (US 20110216485; as a supporting material for EON)
With regard claim 1, Chapman discloses A docking accessory system, (abstract; fig 1-6) comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6), wherein the platform is integrally formed with the mobile electronic device (at least fig 1-6, Examiner consider the platform is formed with the mobile electronic device as a whole unit);  a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6); and a second accessory type of the plurality of types of accessories (abstract; at least fig 1-6; paragraph [27]-[30]), being a different type of accessory from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6; paragraph [27]-[30]). 
Chapman lacks teaching (see above objections/rejection): wherein the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device. 
Kang teaches: the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device (paragraph [48]-[49], [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device) and modify to previous discussed structure (above discussed platform and mobile electronic device) so as to further secure the modified structure/device. 
Regarding claim 4, the modified primary art further disclosed the mating mechanism further comprises a mechanical attachment mechanism (at least fig 1-6).
Regarding claim 13, Chapman further disclosed the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations (at least fig 1-6).
Regarding claim 14, modified Chapman further disclosed the mating mechanism is configured to adjustably attach the first and/or second accessory type to the platform (at least fig 1-6).
Regarding claim 22, modified Chapman further disclosed mating mechanism is configured to detachably attach the first accessory type completely flush against the mobile electronic device (at least fig 1-6).
Regarding claim 23, modified Chapman further disclosed mating mechanism is configured to detachably attach the first accessory type substantially flush against the mobile electronic device (at least fig 1-6), and wherein the mating mechanism comprises a magnetic attracting element (at least paragraph [38]-[40], [33]) and a mechanical element (at least fig 1-6). 
Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of and further in view of Kang (US 20110216485;) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 27, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the platform is configured for wireless power transfer to one or more of the plurality of types of accessories.
However, Examiner take official notice (EON) that the above limitations (the platform is configured for wireless power transfer to one or more of the plurality of types of accessories) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the platform is configured for wireless power transfer to one or more of the plurality of types of accessories) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide wireless power transfer for the modified structure and/or reduce the I/O ports. 
Regarding claims 28, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the platform is configured for wireless data transfer to one or more of the plurality of types of accessories.
However, Examiner take official notice (EON) that the above limitations (the platform is configured for wireless data transfer to one or more of the plurality of types of accessories) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the platform is configured for wireless data transfer to one or more of the plurality of types of accessories) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide wireless data transfer for the modified structure and/or reduce the I/O ports. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Thus, Applicant submits that there is direct support for FIG. 38 depicting a mobile device with multiple different platform embodiments” (pages 8-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:a) the amended SPEC comprises new matter therefore it doesn’t enter to consider while review the case.
b) there is no support found in the elected embodiment.
With respect to the Applicants’ remarks that, “Claim 1 stands rejected under Section 112 because allegedly "the limitations 'wherein the mating mechanism of the platform comprises a magnetic attracting element disposed in the mobile electronic device' are unclear since neither the written description nor the drawings appear to describe/show the claimed features." Office Action at” (pages 10-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) the amended SPEC comprises new matter therefore it doesn’t enter to consider while review the case.
b) there is no support found in the elected embodiment.

With respect to the Applicants’ remarks that, “Claim 1 was previously amended to more particularly recite that the "a second accessory type of the plurality of types of accessories, being a different type of accessory from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism." In contrast, Chapman fails to disclose different accessory types. Chapman discloses only one accessory type; namely, a camera lens. Kang fails to cure this deficiency, nor is it alleged to do so. The Office Action has not established how or why Chapman satisfies this limitation, and therefore the rejection is believed to be traversed.” (pages 11 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Chapman discloses A docking accessory system, (abstract; fig 1-6) comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6), wherein the platform is integrally formed with the mobile electronic device (at least fig 1-6, Examiner consider the platform is formed with the mobile electronic device as a whole unit);  a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6); and a second accessory type of the plurality of types of accessories (abstract; at least fig 1-6; paragraph [27]-[30]), being a different type of accessory from the first accessory type, configured to detachably attach to the platform by way of the mating mechanism (abstract; at least fig 1-6; paragraph [27]-[30]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841